Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al (U.S Pub 2019/0162050) (“Fripp”) in view of Richard et al (U.S Pub 2009/0255686) (“Richard”).
Regarding Claim 1, Fripp discloses a well tool (Abstract; Figure 1), comprising:
a body (Page 1, paragraph [0015], lines 16-19); and
at least one barrier element comprising a . . . degradable material that is positionable to block a flow of fluid across the body within a wellbore and to degrade . . . over time within the wellbore (Abstract; Page 1, paragraphs [0015], [0027], [0094] and [0098-0099] [Wingdings font/0xE0] Fripp discloses the tool may be a frac plug comprising a body and a degradable core.  Fripp discloses that "degradable" refers to the dissolution or chemical conversion of materials into smaller components via various processes, including thermal reactions.).
Fripp, however, fails to expressly disclose a barrier element comprising a pyrolytically degradable material.  The examiner notes that "pyrolysis" is defined as "decomposition brought about by high temperatures."
Richard teaches a well tool comprising a barrier element (Abstract; Page 1, paragraphs [0009] and [0010]) that specifically comprises a pyrolytically degradable material (Page 1, paragraphs [0009]-[0010]; paragraph [0024] and [0025] [Wingdings font/0xE0] Richard teaches this limitation by providing degradable barriers comprising degradation materials that degrade over time within relatively high temperature ranges) for the purpose of initially blocking a downhole fluid flow pathway and subsequently unblocking the downhole fluid flow pathway to permit fluid flow (Abstract; Page 1, paragraphs [0010]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fripp to include a barrier element comprising a pyrolytically degradable material, for the purpose of initially blocking a downhole fluid flow pathway and subsequently unblocking the downhole fluid flow pathway to permit fluid flow, as taught by Richard.

	Regarding Claim 2, Fripp, in view of Richard, teach the well tool of claim 1, wherein the pyrolytically degradable material is a compound, the compound further comprising an initiator ingredient that is positionable with respect to the pyrolytically degradable material for auto-accelerating an initiation phase of a pyrolysis degradation (Page 3, paragraphs [0027] and [0029]; Page 6, paragraphs [0047]-[0048] [Wingdings font/0xE0] Fripp teaches utilizing acids and other items to accelerate the degradation process).

	Regarding Claim 3, Fripp, in view of Richard, teach the well tool of claim 2, wherein the compound further comprises a crosslinker polymer or any of a plurality of copolymers of a crosslinker polymer, in excess of a minimum amount necessary for an internal process of crosslinking to occur, that is positionable with respect to the pyrolytically degradable material for increasing an embrittlement of the pyrolytically degradable material during the pyrolysis degradation (Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Fripp teaches a variety of crosslinkers downhole).

	Regarding Claim 4, Fripp, in view of Richard, teach the well tool of claim 3, wherein the compound further comprises at least one residual crosslinker and at least one accelerator that is positionable with respect to the pyrolytically degradable material for catalyzing the internal process of crosslinking in the pyrolysis degradation (paragraph [0027]; Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Fripp teaches a suitable peroxide and/or a peroxide agent as well as a variety of accelerants such as anhydrous acid particles).

	Regarding Claim 5, Fripp, in view of Richard, teach the well tool of claim 4, wherein the at least one residual crosslinker is peroxide or hydroperoxide and the at least one accelerator is a soluble fatty acid salt of a metal ion that is positionable with respect to the pyrolytically degradable material for accelerating oxidation in the pyrolysis degradation (paragraph [0027]; Page 6, paragraphs [0046], [0062], [0070] and [0090] [Wingdings font/0xE0] Fripp teaches a suitable peroxide and/or a peroxide agent as well as a variety of accelerants such as anhydrous acid particles).

	Regarding Claim 6, Fripp, in view of Richard, teach the well tool of claim 3, wherein the compound comprises a lower-temperature crosslinker and a higher-temperature crosslinker that is activated at a higher temperature higher relative to the lower-temperature crosslinker, wherein the lower- temperature crosslinker and the higher-temperature crosslinker are positionable with respect to the pyrolytically degradable material for accelerating the internal process of crosslinking in the pyrolysis degradation (Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Fripp teaches a variety of crosslinkers downhole).

	Regarding Claim 7, Fripp, in view of Richard, teach the well tool of claim 1, wherein the barrier element is a frac plug, a frac ball, a ball on sleeve, a system of sliding sleeves, a base pipe screen plug, or a plurality of plugs comprising the pyrolytically degradable material (Page 1, paragraph [0010]; Page 2, paragraphs [0019]-[0020]; Page 4, paragraph [0028] [Wingdings font/0xE0] Fripp teaches a variety of barrier elements such as frac plugs, sleeves, etc).

	Regarding Claim 8, Fripp, in view of Richard, teach the well tool of claim 1, wherein the barrier element further comprises a plurality of supports comprising the pyrolytically degradable material that are positionable within an air chamber to support the barrier element in blocking the flow of fluid across the body within the wellbore and to degrade by pyrolysis over time within the wellbore after at least a portion of the barrier element degrades by pyrolysis (Page 1, paragraph [0010]; Page 2, paragraphs [0019]-[0020]; Page 4, paragraph [0028] [Wingdings font/0xE0] Fripp teaches a variety of barrier elements such as frac plugs, sleeves, etc that comprise of the degradable material).

	Regarding Claim 9, Fripp in view of Richard teach the well tool of claim 1, wherein the pyrolytically degradable material is combined with a hydrolytically degradable material (paragraphs [0027], [0029] and [0098-0099] [Wingdings font/0xE0] Fripp teaches this limitation by providing degradable materials that degrade in multiple ways.  Additionally, as previously indicated, Fripp/Richard teaches pyrolytically degradable material.).

	Regarding Claim 10, Fripp discloses a method comprising:
positioning a well tool in a wellbore (Abstract; Figure 1),
wherein the well tool comprises a body (Page 1, paragraph [0015], lines 16-19) and at least one degradable material (Abstract; Page 1, paragraphs [0015] and [0017] [Wingdings font/0xE0] Fripp discloses wherein the fluid injection comprises a degradable core consisting of a chelating agent).
Fripp, however, fails to expressly disclose wherein the well tool comprises a barrier element specifically comprising a pyrolytically degradable material that is positionable to block a flow of fluid across the body within a wellbore and to degrade by pyrolysis over time within the wellbore, deploying the barrier element of the well tool to block the flow of fluid across the body within the wellbore prior at a point in time relative to performing a downhole operation, and maintaining the well tool downhole within the wellbore during at least a portion of a pyrolysis degradation of the pyrolytically degradable material.

Richard teaches the well tool above wherein the well tool comprises a barrier element (Abstract; Page 1, paragraphs [0009] and [0010]) specifically comprising a pyrolytically degradable material that is positionable to block a flow of fluid across the body within a wellbore and to degrade by pyrolysis over time within the wellbore (Page 1, paragraphs [0009]-[0010]; paragraph [0024] and [0025] [Wingdings font/0xE0] Richard teaches this limitation by providing degradable materials that degrades over a specific temperature range over time), deploying the barrier element of the well tool to block the flow of fluid across the body within the wellbore prior at a point in time relative to performing a downhole operation (Abstract; paragraphs [0010] and [0025]), and maintaining the well tool downhole within the wellbore during at least a portion of a pyrolysis degradation of the pyrolytically degradable material (Abstract; Page 3, paragraphs [0025]-[0026]) for the purpose of temporarily blocking a flow pathway of a flow conduit downhole and then degrading over time with specific temperature changes in order to create an open flow path (Abstract; Page 1, paragraphs [0010]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fripp to include a well tool comprising a barrier element comprising a pyrolytically degradable material, as taught by Richard, because doing so would help temporarily block a flow pathway of a flow conduit downhole and then degrade over time with specific temperature changes in order to create an open flow path.

	Regarding Claim 11, Fripp in view of Richard teach the method of claim 10, wherein the pyrolytically degradable material is a compound, the compound further comprising an initiator ingredient that is positionable with respect to the pyrolytically degradable material for auto-accelerating an initiation phase of a degradation by pyrolysis (Page 3, paragraphs [0027] and [0029]; Page 6, paragraphs [0047]-[0048] [Wingdings font/0xE0] Richard teaches utilizing acids and other particles in order to accelerate the degradation process).

	Regarding Claim 12, Fripp in view of Richard teach the method of claim 11, wherein the compound further comprises a crosslinker polymer or any of a plurality of copolymers of a crosslinker polymer, in excess of a minimum amount necessary for an internal process of crosslinking to occur, that is positionable with respect to the pyrolytically degradable material for increasing an embrittlement of the pyrolytically degradable material during the pyrolysis degradation (Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Richard teaches a variety of crosslinkers downhole).

	Regarding Claim 13, Fripp in view of Richard teach the method of claim 12, wherein the compound further comprises at least one residual crosslinker and at least one accelerator that is positionable with respect to the pyrolytically degradable material for catalyzing the internal process of crosslinking in the pyrolysis degradation (paragraph [0027]; Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Richard teaches a suitable peroxide and/or a peroxide agent as well as a variety of accelerants such as anhydrous acid particles).

	Regarding Claim 14, Fripp in view of Richard teach the method of claim 12, wherein the compound comprises a lower-temperature crosslinker and a higher-temperature crosslinker that is activated at a higher temperature relative to the lower-temperature crosslinker, wherein the lower- temperature crosslinker and the higher-temperature crosslinker are positionable with respect to the pyrolytically degradable material for accelerating the internal process of crosslinking in the pyrolysis degradation (Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Richard teaches a variety of crosslinkers downhole).

	Regarding Claim 15, Fripp in view of Richard teach the method of claim 10, wherein the barrier element is a frac plug, a frac ball, a ball on sleeve, a system of sliding sleeves, a basepipe screen plug , or a plurality of plugs in a screen comprising the pyrolytically degradable material (Page 1, paragraph [0010]; Page 2, paragraphs [0019]-[0020]; Page 4, paragraph [0028] [Wingdings font/0xE0] Richard teaches a variety of barrier elements such as frac plugs, sleeves, etc).

	Regarding Claim 16, Fripp discloses a system, comprising:
a tool string positionable to extend from a surface of a well into a wellbore of the well (Abstract; Figure 1); and
a well tool positionable to couple to the tool string within the wellbore (Abstract; Figures 1 and 2), the well tool comprising:
a body (Page 1, paragraph [0015], lines 16-19), and at least one barrier element comprising a degradable material (Abstract; Page 1, paragraphs [0015] and [0017] [Wingdings font/0xE0] Fripp discloses wherein the fluid injection comprises a degradable core consisting of a chelating agent).
Fripp, however, fails to expressly disclose wherein the well tool comprises a barrier element specifically comprising a pyrolytically degradable material that is positionable to block a flow of fluid across the body within a wellbore and to degrade by pyrolysis over time within the wellbore.

Richard teaches the well tool above wherein the well tool comprises a barrier element (Abstract; Page 1, paragraphs [0009] and [0010]) specifically comprising a pyrolytically degradable material that is positionable to block a flow of fluid across the body within a wellbore and to degrade by pyrolysis over time within the wellbore (Page 1, paragraphs [0009]-[0010]; paragraph [0024] and [0025] [Wingdings font/0xE0] Richard teaches this limitation by providing degradable materials that degrades over a specific temperature range over time) for the purpose of temporarily blocking a flow pathway of a flow conduit downhole and then degrading over time with specific temperature changes in order to create an open flow path (Abstract; Page 1, paragraphs [0010]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fripp to include a well tool comprising a barrier element comprising a pyrolytically degradable material, as taught by Richard, because doing so would help temporarily block a flow pathway of a flow conduit downhole and then degrade over time with specific temperature changes in order to create an open flow path.

	Regarding Claim 17, Fripp in view of Richard teach the system of claim 16, wherein the pyrolytically degradable material is a compound, the compound further comprising an initiator ingredient that is positionable with respect to the pyrolytically degradable material for auto-accelerating an initiation phase of a pyrolysis degradation (Page 3, paragraphs [0027] and [0029]; Page 6, paragraphs [0047]-[0048] [Wingdings font/0xE0] Richard teaches utilizing acids and other particles in order to accelerate the degradation process).

	Regarding Claim 18, Fripp in view of Richard teach the system of claim 17, wherein the compound further comprises a crosslinker polymer or any of a plurality of copolymers of a crosslinker polymer, in excess of a minimum amount necessary for an internal process of crosslinking to occur, that is positionable with respect to the pyrolytically degradable material for increasing an embrittlement of the pyrolytically degradable material during the pyrolysis degradation (Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Richard teaches a variety of crosslinkers downhole).

	Regarding Claim 19, Fripp in view of Richard teach the system of claim 18, wherein the compound further comprises at least one residual crosslinker and at least one accelerator that is positionable with respect to the pyrolytically degradable material for catalyzing the internal process of crosslinking in the pyrolysis degradation (paragraph [0027]; Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Richard teaches a suitable peroxide and/or a peroxide agent as well as a variety of accelerants such as anhydrous acid particles).

	Regarding Claim 20, Fripp in view of Richard teach the system of claim 18, wherein the compound comprises a lower-temperature crosslinker and a higher-temperature crosslinker that is activatable at a higher temperature relative to the lower-temperature crosslinker, wherein the lower- temperature crosslinker and the higher-temperature crosslinker are positionable with respect to the pyrolytically degradable material for accelerating the internal process of crosslinking in the pyrolysis degradation (Page 6, paragraphs [0046], [0062] and [0090] [Wingdings font/0xE0] Richard teaches a variety of crosslinkers downhole).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Xu et al (U.S Pub 2019/0078410) – discloses systems for degrading a structure wherein the structure is formed of a degradable-material, an ignitor that is arranged to transfer heat to the structure and a mechanical impactor movable with respect to the structure (Abstract; Page 1, paragraphs [0011] and [0012]).
Walton et al (U.S Pub 2016/0201425) – discloses a downhole tool comprising a wellbore isolation device that provides a plurality of one or more first and second components made of a degradable metal material that degrades when exposed to a wellbore environment (Abstract; Page 2, paragraphs [0015] and [0016]).
Bradley et al (U.S Pub 2014/0162910) – discloses methods of servicing a wellbore having one or more circulation zones comprising a sealant composition, a latex and an accelerator encapsulated with an encapsulation material (Abstract; Page 2, paragraphs [0018] and [0024]-[0026]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674